      Case: 4:18-cv-00150-GHD-RP Doc #: 55 Filed: 09/04/19 1 of 3 PageID #: 529




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JERRY VANWAGNER                                                                     PLAINTIFF

VERSUS                                            CIVIL ACTION NO. 4:18-CV-150-GAD-RP

C. FAULKS, ET AL                                                                DEFENDANTS


               DEFENDANT NURSE PRACTITIONER ANGELA BROWN’S
                      MOTION FOR SUMMARY JUDGMENT


       Defendant Nurse Practitioner Angela Brown (“Nurse Practitioner Brown” or “Defendant”),

through counsel, and pursuant to Federal Rule of Civil Procedure 56, files this Motion for

Summary Judgment. Defendant is entitled to summary judgment because Plaintiff, under the

undisputed facts, cannot establish essential elements of his claim. Plaintiff Jerry Vanwagner

(“Plaintiff”) filed a Complaint pursuant to 42 U.S.C. § 1983 against Defendant. Because Plaintiff

did not exhaust his administrative remedies, and he cannot establish that Defendant’s actions

violated Plaintiff’s Eighth Amendment rights, Defendant is still entitled to summary judgment. In

further support, Defendant states as follows:

       1.      On July 16, 2018, Plaintiff Tony Davis, a pro se litigant currently incarcerated at

the Mississippi State Penitentiary (“Parchman”) at the time of the alleged incident for aggravated

DUI, filed a Complaint pursuant to 42 U.S.C. § 1983. Plaintiff later amended his Complaint to

add claims against Nurse Practitioner Brown for her alleged failure to treat his Hepatitis C

condition.

       2.       Plaintiff’s medical records refute his claim and establish that medical staff

provided ongoing, continuous, and adequate medical care, and was diligent in addressing

Plaintiff’s condition.
     Case: 4:18-cv-00150-GHD-RP Doc #: 55 Filed: 09/04/19 2 of 3 PageID #: 530




       3.      What is more, Plaintiff never named Nurse Practitioner Brown in any of his

grievances prior to filing suit, and thus, he has failed to exhaust his administrative remedies.

       4.      In support of this motion for summary judgment, Defendant attaches: Nurse

Practitioner Brown’s Declaration as Exhibit A, Plaintiff’s relevant medical records as Exhibit B,

Plaintiff’s relevant ARPs as Exhibit C, and MDOC’s Grievance Policy as Exhibit D. Defendant

filed a request to file Plaintiff’s medical records under seal [Doc. 52], which was granted [Doc.

54] and therefore Exhibit B will be forwarded to the clerk’s office under seal. A copy of all the

exhibits will be served contemporaneous with this motion to Plaintiff.

       5.      For the reasons discussed above, and as more fully discussed in Defendant’s

Memorandum of Law in Support of his Motion for Summary Judgment, Defendant is entitled to

summary judgment and respectfully requests the Court enter summary judgment in favor of

Defendant on all claims asserted against it by Plaintiff.

       Respectfully submitted, September 4, 2019.


                                                      /s/Michael C. Williams
                                                      Michael J. Bentley (MSB# 102631)
                                                      Molly M. Walker (MSB# 100689)
                                                      Michael C. Williams (MSB# 104537)
                                                      mbentley@bradley.com
                                                      mmwalker@bradley.com
                                                      mcwilliams@bradley.com
                                                      ATTORNEYS FOR DEFENDANT
                                                      NURSE PRACTITIONERANGELA
                                                      BROWN
OF COUNSEL
Bradley Arant Boult Cummings, LLP
One Jackson Place
188 East Capitol Street, Suite 1000
PO Box 1789
Jackson, MS 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000
     Case: 4:18-cv-00150-GHD-RP Doc #: 55 Filed: 09/04/19 3 of 3 PageID #: 531




                                CERTIFICATE OF SERVICE
       I hereby certify that on September 4, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system and mailed via U.S. Mail, postage prepaid to:

       Jerry Vanwagner, #161751
       M.S.P. Unit 30 C. Bldg.
       P.O. Box 1060
       Parchman, MS 38738

       Pro Se Plaintiff


                                                             /s/ Michael C. Williams
                                                              OF COUNSEL
